DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/805,361 filed on 06/03/2022.
Claims 1-20 have been examined and are pending.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/06/2022(3), 06/23/2022, 07/14/2022, 09/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edson (US 2015/0200945), filed on Jan. 12, 2015.  
Regarding claim 1, Edson discloses a method comprising: 
receiving, by a content management system, from a software component associated with the content management system and executing within a third-party application executing on a client device authorized to access a user account of the content management system (par. 0005, 0020), a request to add a new content item to a workspace associated with the user account (pars. 0041-0058, 0063-0065, 0161; an owner user will request creates sharing workspace and add/upload content files/folders); 
responsive to the request, saving, by the content management system the new content item in the workspace (pars. 0033-0034, 0063-0065, 0161, 0213; pars. 0213; “the user is not informed how many items of content are stored in the owner's workspace that are potential matches nor any other identifying information such as a thumbnail, title, or any other marking that may visually identify the matched content”; [the new content will be save in ‘Coleo Cloud’]); 
receiving, by the content management system, a comment associated with the new content item via the software component (pars. 0260-0261; the versions created in Coleo for PowerPoint.RTM can receive comment from another users; and also see pars. 0304; “[a]dds a Comment "Updates to macro-object [macro-objectName]", where "macro-objectName" is the name of the Macro-object associated to the new version of the Mini-object”); and 
responsive to the receiving, associating the comment with the new content item in the workspace (pars. 0305-0310, 0314-0317; a Smart version management will be updated the modified and created new version based on users’ comments).  
Regarding claim 2, Edson discloses the method of claim 1, wherein receiving, by the content management system, from the software component associated with the content management system and executing within the third-party application executing on the client device authorized to access the user account of the content management system (pars. 0005-0006, 0137, 0145-0151), the request to add the new content item to the workspace associated with the user account comprises: receiving a selection of the new content item from a local file system displayed via the software component (pars. 0005, 0302-0310, 0331-0335, 0528).  
Regarding claim 3, Edson discloses the method of claim 1, wherein receiving, by the content management system, from the software component associated with the content management system and executing within the third-party application executing on the client device authorized to access the user account of the content management system (pars. 0005-0006, 0137, 0145-0151), the request to add the new content item to the workspace associated with the user account comprises: receiving a link to the new content item to be added to the workspace (pars. 0883-0888, 0921-0927).  
Regarding claim 4, Edson discloses the method of claim 1, wherein, responsive to the request, saving, by the content management system the new content item in the workspace comprises: identifying a storage location specified in the request, the storage location indicating a folder of the workspace; and saving the new content item in the identified storage location (pars. 0341-0346; the  new Macro-objects, replace the old Mini-object with the replacement Mini-object, or update the Macro-object will store in the database with its ID).  
Regarding claim 5, Edson discloses the method of claim 1, wherein associating the comment with the new content item in the workspace comprises: adding the comment as an internal comment to the new content item (pars. 0289-0290, “[c]reate as a new Mini-object in owner's v1. Add the mini-object back to the Macro-object, pointing to this new Mini-object”).  
Regarding claim 6, Edson discloses the method of claim 1, wherein saving, by the content management system the new content item in the workspace comprises: generating a copy of an existing content item template based on the request (pars. 0005-006; a Smart Copy/Create New Block to enable a user to copy content owned by another user to his/her own workspace; par. 0245; a new create or a ‘Copy’ of a Replaced/Deleted Mini-object in Smart Copy/Create New); and saving the copy of the existing content item template as the new content item in the workspace (pars. 0245-0251; the system will save as ‘Replace Existing Version--My Workspace’ in the Coleo Cloud  ).  
Regarding claim 7, Edson discloses the method of claim 1, further comprising: triggering a synchronization process between the workspace and a shared folder on the client device, wherein the synchronization process updates the shared folder on the client device with a copy of the new content item (table-US-00001; pars. 0042-0043, 0052-0073, 0076-0077, 0100-0113, 0553-0471, 0584-0586; Fig. 3).  
Regarding claim 8, Edson discloses a non-transitory computer readable medium comprising one or more sequences of instructions, which, when executed by a processor, causes a content management system to perform operations comprising: 
receiving, by the content management system, from a software component associated with the content management system and executing within a third-party application executing on a client device authorized to access a user account of the content management system (pars. 0005-0006), a request to add a new content item to a workspace associated with the user account (pars. 0041-0058, 0063-0065, 0161; an owner user will request creates sharing workspace and add/upload content files/folders); 
responsive to the request, prompting, by the content management system, a selection of the new content item from a local file system of the client device (pars. 0005, 0302-0310, 0331-0335, 052); 
receiving, by the content management system, the selection of the new content item; responsive to the receiving, saving, by the content management system the new content item in the workspace (pars. 0033-0034, 0063-0065, 0161, 0213; pars. 0213; “the user is not informed how many items of content are stored in the owner's workspace that are potential matches nor any other identifying information such as a thumbnail, title, or any other marking that may visually identify the matched content”; [the new content will be save in ‘Coleo Cloud’]); and triggering, by the content management system, a synchronization process between the workspace and a shared folder on the client device, wherein the synchronization process updates the shared folder on the client device with a copy of the new content item table-US-00001; pars. 0042-0043, 0052-0073, 0076-0077, 0100-0113, 0553-0471, 0584-0586; Fig. 3).  
Regarding claim 9, Edson discloses the non-transitory computer readable medium of claim 8, further comprising: receiving, by the content management system, a comment associated with the new content item via the software component (pars. 0030-0031); and responsive to the receiving, associating, by the content management system, the comment with the new content item in the workspace (pars. 0030-0031, 0260-0261; the versions created in Coleo for PowerPoint.RTM can receive comment from another users; and also see pars. 0304; “[a]dds a Comment "Updates to macro-object [macro-objectName]", where "macro-objectName" is the name of the Macro-object associated to the new version of the Mini-object”).  
Regarding claim 10, Edson discloses the non-transitory computer readable medium of claim 9, wherein associating the comment with the new content item in the workspace comprises: adding the comment as an internal comment to the new content item (pars. 0289-0290, “[c]reate as a new Mini-object in owner's v1. Add the mini-object back to the Macro-object, pointing to this new Mini-object”).  
Regarding claim 11, Edson discloses the non-transitory computer readable medium of claim 8, wherein receiving, by the content management system, from the software component associated with the content management system and executing within the third-party application executing on the client device authorized to access the user account of the content management system (pars. 0005-0006, 0137, 0145-0151), the request to add the new content item to the workspace associated with the user account comprises: receiving a link to the new content item to be added to the workspace (pars. 0883-0888, 0921-0927).  
Regarding claim 12, Edson discloses the non-transitory computer readable medium of claim 8, wherein, responsive to the request, saving, by the content management system the new content item in the workspace comprises: identifying a storage location specified in the request, the storage location indicating a folder of the workspace; and saving the new content item in the identified storage location (pars. 0341-0346; the  new Macro-objects, replace the old Mini-object with the replacement Mini-object, or update the Macro-object will store in the database with its ID).  
Regarding claim 13, Edson discloses the non-transitory computer readable medium of claim 8, wherein saving, by the content management system the new content item in the workspace comprises: generating a copy of an existing content item template based on the request (pars. 0005-006; a Smart Copy/Create New Block to enable a user to copy content owned by another user to his/her own workspace; par. 0245; a new create or a ‘Copy’ of a Replaced/Deleted Mini-object in Smart Copy/Create New); and saving the copy of the existing content item template as the new content item in the workspace (pars. 0245-0251; the system will save as ‘Replace Existing Version--My Workspace’ in the Coleo Cloud ).  
Regarding claim 14, Edson discloses the non-transitory computer readable medium of claim 8, wherein the software component is a browser extension (par. 0035- 0039; Fig. 1).  
Regarding claim 15, Edson discloses a content management system, comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor (pars. 0988-0986, 0990-09991; Figs. 1 and 62), causes the content management system to perform operations comprising: receiving, by the content management system, from a browser extension associated with the content management system and executing within a third-party application executing on a client device authorized to access a user account of the content management system (par. 0005-0006, 0035- 0039; Fig. 1), a request to add a new content item to a workspace associated with the user account (pars. 0041-0058, 0063-0065, 0161; an owner user will request creates sharing workspace and add/upload content files/folders); 
responsive to the request, saving, by the content management system the new content item in the workspace (pars. 0033-0034, 0063-0065, 0161, 0213; pars. 0213; “the user is not informed how many items of content are stored in the owner's workspace that are potential matches nor any other identifying information such as a thumbnail, title, or any other marking that may visually identify the matched content”; [the new content will be save in ‘Coleo Cloud’]); 
receiving, by the content management system, a comment associated with the new content item via the browser extension (par. 0035- 0039; Fig. 1); and responsive to the receiving, associating the comment with the new content item in the workspace (pars. 0305-0310, 0314-0317; a Smart version management will be updated the modified and created new version based on users’ comments).  
Regarding claim 16, Edson discloses the content management system of claim 15, wherein receiving, by the content management system, from the browser extension associated with the content management system and executing within the third-party application executing on the client device authorized to access the user account of the content management system (pars. 0005-0006, 0137, 0145-0151), the request to add the new content item to the workspace associated with the user account (pars. 0041-0058, 0063-0065, 0161; an owner user will request creates sharing workspace and add/upload content files/folders) comprises: receiving a user selection of the new content item from a local file system displayed via the browser extension (pars. 0005, 0302-0310, 0331-0335, 0528).  
Regarding claim 17, Edson discloses the content management system of claim 15, wherein receiving, by the content management system, from the browser extension associated with the content management system and executing within the third-party application executing on the client device authorized to access the user account of the content management system (pars. 0005-0006, 0137, 0145-0151), the request to add the new content item to the workspace associated with the user account (pars. 0041-0058, 0063-0065, 0161; an owner user will request creates sharing workspace and add/upload content files/folders) comprises: receiving a link to the new content item to be added to the workspace (pars. 0883-0888, 0921-0927).  
Regarding claim 18, * discloses 
18. The content management system of claim 15, wherein, responsive to the request, saving, by the content management system the new content item in the workspace comprises: identifying a storage location specified in the request, the storage location indicating a folder of the workspace (pars. 0341-0346; the  new Macro-objects, replace the old Mini-object with the replacement Mini-object, or update the Macro-object will store in local database); and saving the new content item in the identified storage location pars. 0341-0346; the  new Macro-objects, replace the old Mini-object with the replacement Mini-object, or update the Macro-object will store in the database with its ID.  
Regarding claim 19, Edson discloses the content management system of claim 15, wherein the operations further comprise: triggering a synchronization process between the workspace and a shared folder on the client device, wherein the synchronization process updates the shared folder on the client device with a copy of the new content item (table-US-00001; pars. 0042-0043, 0052-0073, 0076-0077, 0100-0113, 0553-0471, 0584-0586; Fig. 3).  
Regarding claim 20, Edson discloses the content management system of claim 15, wherein saving, by the content management system the new content item in the workspace comprises: generating a copy of an existing content item template based on the request (pars. 0005-006; a Smart Copy/Create New Block to enable a user to copy content owned by another user to his/her own workspace; par. 0245; a new create or a ‘Copy’ of a Replaced/Deleted Mini-object in Smart Copy/Create New); and saving the copy of the existing content item template as the new content item in the workspace (pars. 0245-0251; the system will save as ‘Replace Existing Version--My Workspace’ in the ‘Coleo Cloud’).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968))
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINH K PHAM/
Primary Examiner, Art Unit 2174